Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-8 are allowed.	

REASONS FOR ALLOWANCE

 	The following is an examiner's statement of reasons for allowance:

	Independent Claim 1  distinguishes itself over the prior art due to the amended limitations in combination with the rest of the limitations. It is to be noted that it is the combination of all limitations that renders the claims allowable	

	The prior art of record does not teach, either singly or in combination

	Claim 1.		“A system for enforcing at least one rule associated with a geofence, comprising: a server platform including a processor, a memory, and a database constructed and configured for network communication with at least one device; wherein the server platform is operable to define at least one geofence for a region of interest and specify at least one rule associated with the at least one geofence, thereby creating a rule-space model for the region of interest; wherein the rule-space model comprises an Internet Protocol (IP) network and a topological space; wherein the at least one geofence comprises a multiplicity of geographic designators with each geographic designator assigned a unique IPv6 address, wherein each unique IPv6 address is distributed in the topological space, and wherein the rule-space model is given dimension through distribution of IPv6 addresses inside of a mathematical construct; wherein the database is operable to store the rule-space model including the at least one geofence and the at least one rule; wherein the server platform is operable to transmit at least one notification signal regarding the at least one rule associated with the rule-space model; [[and]] wherein the server platform is operable to cause the at least one device to implement the at least one rule associated with the at least one geofence; wherein the at least one device is an autonomous vehicle or an unmanned aerial vehicle (UAV), 
and  wherein the at least one rule comprises a speed limit for the at least one geofence, wherein the server platform is operable to cause the autonomous vehicle to automatically adjust a speed of the autonomous vehicle to the speed limit for the at least one geofence or the UAV to automatically adjust a speed of the UAV to the speed limit within the at least one geofence.”. 
 
Claims 2-8 are allowed based on the same reason(s).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to Sibte Bukhari whose telephone number is 571-270-7122.   Examiner can normally be reached on M-F 9:00 – 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srivastava Vivek can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIBTE H BUKHARI/Examiner, Art Unit 2449